Citation Nr: 0307527	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
service-connected left ankle disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In January 2001, the Board separately remanded the issue of 
entitlement to an increased evaluation for a gunshot wound to 
the left ankle.  In a statement received by the RO in 
September 2001, however, the veteran indicated that he was 
satisfied with the evaluation assigned for this disorder, 
effectively withdrawing his appeal as to this issue.  See 38 
C.F.R. § 20.204 (2002).  

Also, the Board notes that the veteran initiated an appeal as 
to the RO's April 2002 denial of entitlement to service 
connection for a left knee disorder.  This claim, however, 
was subsequently granted in July 2002.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record, on balance, does not support the 
finding that the veteran's current degenerative disc disease 
of the lumbar spine is etiologically related to either 
service or a service-connected disability.



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service or as a result of the 
veteran's service-connected left ankle disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a comprehensive VA examination 
addressing the etiology of his claimed disorder.  38 U.S.C.A. 
§ 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the July 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  In this 
issuance, the RO notified the veteran of the elements of a 
successful service connection claim, including one predicated 
on a theory of secondary service connection, and described 
the type of evidence that would need to presented for service 
connection to be granted.  The RO also cited to the 
previously applicable provisions of 38 C.F.R. § 3.159 (2001), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed releases, 
as necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

Given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has already 
been achieved in this case.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed the veteran's service medical records 
but observes that these records contain no notations of 
complaints or treatment of low back symptomatology.

The first post-service medical record confirming low back 
symptomatology is a June 2000 examination report from Ray T. 
Fulp, D.O., who rendered an assessment of facet arthropathies 
and disc space narrowing of the lumbar spine, as shown by x-
rays.  Dr. Fulp noted that the veteran "has walked with an 
antalgic gait for nearly 30 years" and that his altered gait 
mechanism resulted in untoward stresses of the lumbar spine, 
thus accelerating degeneration of the lumbar spine.  In 
conclusion, Dr. Fulp opined that the veteran's back injury 
was directly related to his wartime ankle injury.  It is not 
indicated in the examination report whether Dr. Fulp reviewed 
the veteran's claims file.

In June 2002, the veteran underwent a VA orthopedic 
examination with a doctor who reviewed his claims file, 
including the report of Dr. Fulp.  X-rays were noted to 
reveal degenerative disc disease at L1-L2, L2-L3, and L3-L4, 
and the examiner indicated that there was "surprising 
relative sparing of the L4 and L5-S1 disc spaces, without 
significant joint space narrowing."  The pertinent diagnosis 
was moderate degenerative disc disease of the upper lumbar 
spine, with facet arthropathy.  In addressing the etiology of 
the veteran's disorder, the examiner commented that his 
altered gait problem affected his left knee, but "[t]he same 
cannot be said of his lumbosacral spine problem."  The 
examiner's rationale for this conclusion was that an altered 
gait pattern would affect the lower lumbar spine more 
predominantly if it was severe, but, in this case, the hip 
area was normal.  Rather, the veteran's lumbosacral spine 
problems were described as developmental in nature and 
probably attritional as a result of his postal service job.

In this case, the Board notes that there is evidence both 
supporting and contradicting the veteran's contention that 
his degenerative disc disease of the lumbar spine is 
etiologically related to his service-connected left ankle 
disorder.  This contention is supported by Dr. Fulp's June 
2002 report but contradicted by the June 2002 VA examination 
report.  The question thus becomes whether the evidence for 
and against the claim is in relative equipoise.

Upon reviewing these reports, the Board finds that both 
doctors presented a rationale for their conclusions; Dr. Fulp 
indicated that the veteran's low back problems were 
exacerbated by his left ankle disorder because of gait 
changes, and the VA examiner found that the veteran's 
degenerative changes were in an area of the lumbar spine that 
would not have been affected by gait changes.  A key element 
to Dr. Fulp's conclusion is the finding that the veteran 
"has walked with an antalgic gait for nearly 30 years."  
Dr. Fulp, however, did not indicate whether he had reviewed 
the veteran's medical record, and it is thus apparent that 
this finding was based on a history reported by the veteran.  
By contrast, the VA examiner, who determined that an 
etiological relationship between the low back and left ankle 
disabilities did not exist, did review the claims file, 
including the report from Dr. Fulp.

In determining the relative probative value of evidence, the 
Board has the discretion to favor the opinion of one 
competent medical professional over that of another, so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
accuracy of the history upon which a medical opinion is based 
is particularly crucial in determining that opinion's 
probative value; an opinion based on a veteran's lay history 
lacks probative value.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  In view of this, the Board finds that the VA 
examination report, which was based on a medical history from 
a claims file review, has greater probative value than Dr. 
Fulp's June 2002 report.  Moreover, although the Board notes 
that Dr. Fulp appears to be a treating physician of the 
veteran, the United States Court of Appeals for Veterans 
Claims (Court) has declined to adapt a "treating physician 
rule" under which a treating physician's opinion would 
presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  

Accordingly, the Board finds that the medical evidence of 
record, on balance, does not support the veteran's claim.  
The only other evidence supporting his claim is his own lay 
opinion, as indicated in his August 2002 Substantive Appeal.  
The veteran, however, has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  This lay 
evidence, therefore, does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
service-connected left ankle disorder, and the claim must be 
denied.
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is not 
applicable in this case, however, because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).



ORDER

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to a service-connected left ankle disorder, is 
denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

